UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) 5arkway, Suite 330 Greenwood Villager, CO 80111 (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 5arkway, Suite 330 Greenwood Villager, CO 80111 (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston & Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant's telephone number, including area code: (303) 895-3773 Date of fiscal year end: March 31 Date of reporting period: September 30, 2016 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609 . The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Semi-Annual Report September 30, 2016 VERSUS CAPITAL ADVISORS, LLC This report is for shareholders of Versus Capital Multi-Manager Real Estate Income Fund LLC. It is not authorized for distribution unless preceded or accompanied by a current prospectus for the Fund. Shares of the Fund are distributed by Foreside Funds Distributors LLC, Berwyn, Pennsylvania. TABLE OF CONTENTS Portfolio of Investments 2-4 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Statement of Cash Flows 8 Financial Highlights 9-10 Notes to Financial Statements 11-16 Additional Information 17 Economic and market conditions change frequently. There is no assurance that the trends described in this report will continue or commence. Privacy Notice This notice describes the Fund's privacy policy. The Fund is committed to protecting the personal information that it collects about individuals who are prospective, former or current investors. The Fund collects personal information for business purposes to process requests and transactions and to provide customer service. “Personal Information” is obtained from the following sources: • Investor applications and other forms, which may include your name(s), address, social security number or tax identification number. • Written and electronic correspondence, including telephone contacts; and • Transaction history, including information about the Fund's transactions and balances in your accounts with the Fund or its affiliates or other holdings of the Fund and any affiliation with the Adviser and its subsidiaries. The Fund limits access to Personal Information to those employees who need to know that information in order to process transactions and service accounts. Employees are required to maintain and protect the confidentiality of Personal Information. The Fund maintains physical, electronic and procedural safeguards to protect Personal Information. The Fund may share Personal Information described above with the Adviser and its various other affiliates or service providers for business purposes, such as to facilitate the servicing of accounts. The Fund may share the Personal Information described above for business purposes with a non-affiliated third party only if the entity is under contract to perform transaction processing, servicing or maintaining investor accounts on behalf of the Fund. The Fund may also disclose Personal Information to regulatory authorities or otherwise as permitted by law. The Fund endeavors to keep its customer files complete and accurate. The Fund should be notified if any information needs to be corrected or updated. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – September 30, 2016 (Unaudited) Shares Value Shares Value Private Investment Funds * - 74.7% (Note 6) Diversified - (continued) Diversified – 74.7% 39,506 Merlin Properties Socimi SA, REIT (Spain) $ 467,536 AEW Core Property Trust (U.S.), Inc., REIT 95,568 NSI NV, REIT 395,932 78,277 Class A Shares $ 75,853,537 11,177 Outfront Media, Inc., REIT 264,336 19,435 Class B Shares 18,833,291 657,300 Religare Health Trust (Singapore) 503,687 318,554 Barings Core Property Fund LP 38,675,655 476,400 Soilbuild Business Space, REIT (Singapore) 244,541 83,824 Clarion Lion Properties Fund LLC 113,428,942 41,029 Spirit Realty Capital, Inc., REIT 546,917 15,110 Harrison Street Core Property Fund 18,928,571 151,118 Stockland, REIT (Australia) 550,534 49,865 Heitman America Real Estate LP 57,316,899 35,225 Vornado Realty Trust, REIT 3,565,122 272 Invesco Core Real Estate USA 45,108,640 528,000 Yuexiu Real Estate Investment Trust, REIT Invesco Real Estate Asia Fund (Cayman) Unit Trust (Hong Kong) 321,304 43,624 Class A Units 5,557,291 21,216,718 J.P. Morgan U.S. Real Estate Income and Health Care – 1.1% 16,379,324 Growth Domestic, LP 23,383,123 20,300 Care Capital Properties, Inc., REIT 578,550 LaSalle Property Fund LP 15,835 Omega Healthcare Investors, Inc., REIT 561,337 57,926 Class A Shares 88,806,464 16,735 Sabra Health Care, Inc., REIT 421,387 21,127 Class B Shares 32,389,845 142,125 Senior Housing Properties Trust, REIT 3,227,659 14,335 Mesa Core Lending Fund LP Class A 14,828,649 41,867 Ventas, Inc., REIT 2,957,066 16,200 Met Life Commercial Mortgage Income Fund 16,547,913 32,824 Welltower,Inc., REIT 2,977,640 760,736 RREEF America Reit II, LP, REIT 86,450,069 10,723,639 4,262 Trumbull Income Property Fund, LP 45,259,400 Hotels – 0.6% 1,910 Trumbull Property Fund, LP 22,633,474 322,900 CDL Hospitality Trusts, REIT (Singapore) 331,495 — US Government Building, LP** 43,617,093 15,569 Chatham Lodging Trust, REIT 299,703 Total Private Investment Funds 747,618,856 25,950 Chesapeake Lodging Trust, REIT 594,255 (Cost $712,359,095) 31,300 Hospitality Properties Trust, REIT 930,236 131,458 Host Hotels & Resorts, Inc., REIT 2,046,801 Common Stocks – 10.6% 336 Japan Hotel REIT Investment Corp 266,070 Apartments – 1.5% 710,500 Langham Hospitality Investments, Ltd 68,625 American Homes 4 Rent, REIT Class A shares 1,485,045 (Hong Kong) 281,217 37,469 Apartment Investment & Management Co., REIT 27,000 Pebblebrook Hotel Trust, REIT 718,200 Class A shares 1,720,202 21,050 RLJ Lodging Trust, REIT 442,682 19,850 AvalonBay Communities, Inc., REIT 3,530,124 5,910,659 33,794 Bluerock Residential Growth REIT, Inc 439,322 Mortgages – 0.1% 66,950 Equity Residential, REIT 4,306,893 41,013 Apollo Commercial Real Estate Finance, Inc., 7,753 Essex Property Trust, Inc., REIT 1,726,593 REIT 671,383 80 Kenedix Residential Investment Corp., REIT (Japan) 227,287 33,241 Starwood Property Trust, Inc., REIT 748,587 6,425 Mid-America Apartment Communities, Inc., REIT 603,886 1,419,970 9,050 Post Properties, Inc., REIT 598,476 Office Properties – 1.2% 14,637,828 15,700 Alexandria Real Estate Equities, Inc., REIT 1,707,689 Diversified – 2.1% 31,620 Alstria Office REIT-AG (Germany) 434,061 56,410 Atrium European Real Estate, Ltd. (Jersey) 251,573 5,375 Boston Properties, Inc., REIT 732,559 85,168 The British Land Co., PLC, REIT (United Kingdom) 698,216 62,825 Douglas Emmett, Inc., REIT 2,301,280 9,325 Coresite Realty Corp., REIT 690,423 48,050 Equity Commonwealth, REIT*** 1,452,071 11,880 Crombie Real Estate Investment Trust, REIT 59,200 Hudson Pacific Properties, Inc., REIT 1,945,904 (Canada) 129,580 165,005 Industria REIT, (Austria) 268,991 19,522 Digital Realty Trust, Inc., REIT 1,895,977 126,239 Investa Office Fund, REIT 441,540 29,430 Dream Office Real Estate Investment Trust, REIT 500,400 Keppel, REIT (Singapore) 409,141 (Canada) 379,554 10,800 Kilroy Realty Corp., REIT 748,980 6,456 EPR Properties, REIT 508,345 242 Orix JREIT, Inc., (Japan) 424,314 8,225 Equinix, Inc., REIT 2,963,056 235 Premier Investment Corp., REIT (Japan) 310,769 783,900 Frasers Logistics & Industrial Trust, REIT*** 571,959 946,000 Prosperity, REIT (Hong Kong) 418,336 8,595 GEO Group, Inc. REIT 204,389 28,753 VEREIT, Inc., REIT 298,169 18,216 H&R Real Estate Investment Trust, REIT (Canada) 311,433 11,893,804 39,354 Hamborner REIT AG, REIT (Germany) 416,312 Regional Malls – 1.2% 167,000 Hang Lung Properties, Ltd. (Hong Kong) 375,494 239,260 CapitaLand Retail China Trust, REIT (Singapore) 283,350 404,000 Hui Xian Real Estate Investment Trust, REIT 91,425 CBL & Associates Properties, Inc., REIT 1,109,899 (Hong Kong) 199,274 78,700 General Growth Properties, Inc., REIT 2,172,120 323,686 Immobiliare Grande Distribuzione SIIQ SPA, 19,625 Macerich Company, The, REIT 1,587,074 REIT (Italy) 243,804 31,375 Simon Property Group, Inc., REIT 6,494,939 85 Kenedix Office Investment Corp, REIT (Japan) 522,213 28,300 Washington Prime Group, Inc., REIT 350,354 193,612 Kiwi Property Group, Ltd., (New Zealand) 211,468 11,997,736 7,997 Klepierre, REIT (France) 366,526 Residential – 0.1% 39,433 Lexington Realty Trust, REIT 406,160 20,250 Sun Communities, Inc., REIT 1,589,220 41,525 Liberty Property Trust, REIT 1,675,534 554,500 Mapletree Greater China Commercial Trust, Shopping Centers – 1.1% REIT (Singapore) 447,276 36,825 Brixmor Property Group, Inc., REIT 1,023,367 561,300 Mapletree Logistics Trust, REIT (Singapore) 440,413 126,113 Charter Hall Retail, REIT (Australia) 408,283 18,620 Mercialys SA, (France) 447,830 160,116 Citycon OYJ (Finland) 407,579 See accompanying notes to Portfolio of Investments 2 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – September 30, 2016 (Unaudited) (continued) Shares Value Shares Value Shopping Centers – (continued) Hotels – (continued) 120,825 DDR Corp., REIT $ 2,105,980 300 Summit Hotel Properties, Inc., REIT, 3,079 Eurocommercial Properties NV, REIT (Netherlands) 139,113 Series A, 9.25% $ 7,599 8,375 Federal Realty Investment Trust, REIT 1,289,164 7,625 Sunstone Hotel Investors, Inc., REIT, 276,000 Fortune, REIT (Hong Kong) 346,228 Series F, 6.45% 197,869 73,210 Hammerson PLC, REIT (United Kingdom) 557,008 2,199,352 156 Japan Retail Fund Investment Corp., REIT (Japan) 384,750 Office Properties – 0.5% 49,500 Kimco Realty Corp., REIT 1,433,025 6,950 Alexandria Real Estate Equities, Inc., REIT, 421,871 Redefine Properties, Ltd., REIT (South Africa) 351,393 Series E, 6.45% 177,711 13,050 Regency Centers Corp., REIT 1,011,244 25,294 Brandywine Realty Trust, REIT, Series E, 6.90% 646,262 68,738 Vicinity Centres, REIT 166,770 18,300 Corporate Office Properties Trust, REIT 30,575 Weingarten Realty Investors, REIT 1,191,814 Series L, 7.38% 473,970 8,613 Wereldhave NV, REIT 436,218 Kilroy Realty Corp., REIT, 11,251,936 18,200 Series G, 6.88% 467,740 Storage – 0.9% 18,775 Series H, 6.38% 487,211 59,000 CubeSmart, REIT 1,608,340 109,831 SL Green Realty Corp., REIT, Series I, 6.50% 2,898,440 13,275 Extra Space Storage, Inc., REIT 1,054,168 9,500 VEREIT, Inc., Series F, 6.70% 253,080 18,325 Life Storage, Inc., REIT 1,629,825 5,404,414 21,025 Public Storage, REIT 4,691,518 Regional Malls – 0.9% 8,983,851 68,271 CBL & Associates Properties Inc., REIT, Warehouse / Industrial – 0.7% Series D, 7.38% 1,707,458 303,700 AIMS AMP Capital Industrial, REIT, (Singapore) 312,898 62,225 General Growth Properties, Inc., REIT, 10,375 CyrusOne, Inc., REIT 493,539 Series A, 6.38% 1,611,627 500,634 Mexico Real Estate Management SA de CV, Pennsylvania Real Estate Investment Trust, REIT REIT (Mexico) 612,955 68,337 Series A, 8.25% 1,752,161 85,848 Prologis, Inc., REIT 4,596,302 500 Series B, 7.38% 13,042 6,786 QTS Realty Trust, Inc., REIT, Class A Shares 358,640 Taubman Centers Inc., REIT, 17,354 STAG Industrial Inc., REIT 425,347 111,450 Series J, 6.50% 2,912,188 6,799,681 5,425 Series K, 6.25% 141,701 Total Common Stocks 106,425,042 Washington Prime Group, Inc., REIT, (Cost $104,857,852) 1,800 Series H, 7.50% 46,944 15,000 Series I, 6.88% 393,600 Preferred Stock – 3.7% 8,578,721 Apartments – 0.5% Residential – 0.1% American Homes 4 Rent, REIT 39,250 Equity LifeStyle Properties, Inc., REIT, 104,571 Series D, 6.50% 2,799,366 Series C, 6.75% 1,022,462 55,475 Series E, 6.35% 1,440,131 2,875 Sun Communities, Inc., REIT, Series A, 7.13% 75,038 Apartment Investment & Management Co., REIT, 1,097,500 31,675 Series A, 6.88% 886,583 Shopping Centers – 0.5% 5,126,080 7,231 Akelius Residential Property AB, 5.0% (Sweden) 270,990 Diversified – 0.5% DDR Corp., REIT, 1,199,233 Digital Realty Trust, Inc., REIT 46,900 Series J, 6.50% 78,210 325 Series H, 7.38% 8,934 3,000 Series K, 6.25% 145,040 19,275 Series I, 6.35% 514,257 5,600 Kimco Realty Corp., REIT, Series K, 5.63% 32,650 National Retail Properties, Inc., REIT, Regency Centers Corporation, REIT, Series D, 6.63% 838,452 48,650 Series 6, 6.63% 1,244,954 PS Business Parks, Inc. REIT, 300 Series 7, 6.00 7,740 47,325 Series S, 6.45% 1,204,421 8,400 Saul Centers Inc., REIT, Series C, 6.88% 220,962 59,750 Series T, 6.00% 1,526,015 Urstadt Biddle Properties, Inc., REIT, 35,250 Retail Properties of America, Inc., REIT, 50,600 Series F, 7.13% 1,323,190 Series A, 7.00% 911,212 20,950 Series G, 6.75% 552,032 Vornado Realty Trust, REIT, 5,042,351 4,150 Series G, 6.63% 106,821 Storage – 0.3% 4,100 Series K, 5.70% 104,755 58,700 CubeSmart, REIT Series A, 7.75% 1,476,892 5,214,867 Public Storage, REIT, Health Care – 0.1% 25000 Series V, 5.38% 636,250 11,350 Sabra Health Care, Inc., REIT, Series A, 7.13% 300,775 11,925 Series Y, 6.38% 333,423 3,650 Senior Housing Properties Trust, REIT 6.25% 96,908 2,446,565 3,450 Welltower, Inc., REIT, Series J, 6.50% 89,700 Warehouse / Industrial – 0.1% 487,383 32,692 STAG Industrial Inc., REIT, Series A, 9.00% 822,531 Hotels – 0.2% 21,088 Terreno Realty Corp., REIT, Series A, 7.75% 544,070 24,801 Ashford Hospitality Trust Inc., REIT, 1,366,601 Series F, 7.38% 643,338 Total Preferred Stock 36,963,834 9,525 Chesapeake Lodging Trust, REIT, Series A, 7.75% 246,221 (Cost $36,736,120) LaSalle Hotel Properties, REIT, 2,900 Series H, 7.50% 73,486 40,275 Series J, 6.30% 1,030,839 See accompanying notes to financial statements 3 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – September 30, 2016 (Unaudited) (continued) Par Value Par Value Corporate Debt – 3.4% Shopping Centers – (continued) Apartments – 0.1% 1,473,000 Kimco Realty Corp., REIT, 4.30%, 2/1/2018 $ 1,516,125 2,000 Post Apartment Homes LP, REIT, 4.75%, 10/15/2017 $ 2,064 127,000 Regency Centers LP, REIT, 6.00%, 6/15/2020 144,848 566,000 Select Income, REIT, 2.85%, 2/01/2018 569,533 6,281,306 571,597 Storage – 0.1% Diversified – 0.2% 702,000 Cubesmart LP, REIT, 4.80%, 7/15/2022 782,522 1,864,000 First Industrial LP, 7.50%, 12/1/2017 1,977,956 Total Corporate Debt 33,863,981 133,000 Liberty Property LP, 6.63%, 10/1/2017 139,231 (Cost $33,429,614) 2,117,187 Health Care – 1.2% Shares 213,000 HCP, Inc., REIT 2.63%, 2/1/2020 1,274,983 Short-Term Investments – 4.7% Senior Housing Properties Trust, REIT, 47,195,359 Dreyfus Cash Management, Institutional Shares 47,195,359 4,167,000 3.25%, 5/01/2019 4,204,128 (Cost $47,195,359) 2,057,000 6.75%, 4/15/2020 2,269,307 41,000 6.75%, 12/15/2021 47,098 Total Investments – 97.1% $ 972,067,072 Ventas Realty LP / Ventas Capital Corp., REIT (Cost $934,578,040) 2,498,000 2.00%, 2/15/2018 2,513,797 126,000 2.70%, 4/1/2020 129,219 Other Assets Net of Liabilities 2.9 % 28,850,097 2,000,000 Welltower, Inc., REIT, 4.70%, 9/15/2017 2,060,138 12,498,670 Net Assets – 100.0% $ 1,000,917,169 Office Properties – 1.0% 184,000 Alexandria Real Estate Equities, Inc., REIT 4.60%, 4/1/2022 200,403 * Non-Tradable Securities. Brandywine Operating Partnership LP, REIT ** Partnership is not designated in units. The Fund owns 821,000 5.70%, 5/1/2017 839,072 approximately 3.8%. 17,000 4.95%, 4/15/2018 17,739 *** Non-income producing security. Corporate Office Properties LP, REIT, 1,336,000 3.70%, 6/15/2021 1,383,838 2,360,000 3.60%, 5/15/2023 2,362,001 Portfolio Abbreviations: Equity Commonwealth, REIT ETF – Exchange Traded Fund 121,000 6.25%, 6/15/2017 122,031 LP – Limited Partnership 578,000 5.88%, 9/15/2020 642,299 PLC – Public Limited Company 532,000 Government Properties Income Trust, REIT REIT – Real Estate Investment Trust 3.75%, 8/15/2019 545,393 % of 1,844,000 Highwoods Realty LP, REIT, 7.50%, 4/15/2018 1,994,520 Industry Net Assets 596,000 Mack-Cali Realty LP, REIT, 7.75%, 8/15/2019 689,527 Diversified 77.5% 500,000 National Retail Properties, Inc., REIT, Short-Term Investments 4.7% 6.88%, 10/15/2017 526,468 Office Properties 2.7% 299,000 Select Income, REIT, 4.15%, 2/1/2022 300,773 Health Care 2.4% SL Green Realty Corp., REIT, Shopping Centers 2.2% 15,000 7.75%, 3/15/2020 17,475 Regional Malls 2.1% 53,000 4.50%, 12/1/2022 55,256 Apartments 2.1% 9,696,795 Storage 1.3% Real Estate Operation / Development – 0.2% Warehouse/Industrial 0.8% 1,500,000 Prologis LP, REIT, 4.00%, 1/15/2018 1,538,488 Hotels 0.8% Residential 0.2% Reginal Malls – 0.0% Real Estate Operation / Development 0.2% 369,000 CBL & Associates LP, REIT, 5.25%, 12/1/2023 377,416 Mortgages 0.1% Other Assets Net of Liabilities 2.9 % Shopping Centers – 0.6% % 1,061,000 Brixmor Operating Partnership LP, REIT 3.88%, 8/15/2022 1,113,611 DDR Corp., REIT, 2,935,000 7.50%, 4/1/2017 3,021,427 95,000 3.50%, 1/15/2021 98,609 267,000 4.63%, 7/15/2022 290,064 93,000 Equity One, Inc. REIT, 3.75%, 11/15/2022 96,622 See accompanying notes to financial statements 4 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Statement of Assets and Liabilities September 30, 2016 (Unaudited) ASSETS: Investments: Investment in securities at cost $ 934,578,040 Net unrealized appreciation 37,489,032 Total investment in securities, at fair value 972,067,072 Cash 12,660,408 Foreign Currency (cost $36,256) 36,252 Receivables for : Investments sold 2,062,999 Dividends and interest 8,454,107 Fund shares sold 10,084,751 Reclaims 14,722 Total receivables 20,616,579 Prepaid expenses 125,663 Total Assets 1,005,505,974 LIABILITIES: Payables for: Investments purchased 1,987,500 Adviser fees, net 2,048,103 Administrative fees 99,222 Audit and tax fees 31,256 Custodian fees 36,232 Distribution fees, Class F-Shares 38,275 Legal fees 33,305 Registration fees 25,804 Printing fees 77,138 Transfer Agent fees 30,697 Accrued expenses and other liabilities 181,273 Total Liabilities 4,588,805 Commitments and Contingent Liabilities (Note 6) NET ASSETS $ 1,000,917,169 NET ASSETS consist of: Paid-in capital $ 960,586,956 Distributions in excess of net investment income (8,937,192) Accumulated net realized gain on investments and foreign currency 11,777,993 Net unrealized appreciation on investments and foreign currency 37,489,412 TOTAL NET ASSETS $ 1,000,917,169 Class F-Shares Net Assets $ 15,401,319 Shares of beneficial interest outstanding (unlimited authorization) 561,360 Net asset value price per share (Net Assets/Shares Outstanding) * $ 27.44 Class I-Shares Net Assets $ 985,515,850 Shares of beneficial interest outstanding (unlimited authorization) 35,831,860 Net asset value price per share (Net Assets/Shares Outstanding) $ 27.50 * Redemption price per share is subject to an early withdrawal charge if redeemed within one year of purchase. See accompanying notes to financial statements. 5 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Statement of Operations For the Six Months Ended September 30, 2016 (Unaudited) Investment Income: Dividends income $ 16,125,367 Interest income 431,158 Less: foreign taxes withheld (47,289 ) Total Investment Income 16,509,236 Expenses: Adviser fees (Note 3) 4,688,745 Administrative fees 180,793 Distribution fees, Class F-Shares (Note 3) 21,059 Director's fees (Note 3) 60,165 Transfer agent fees, Class F-Shares 1,158 Transfer agent fees, Class I-Shares 69,292 Custodian fees 60,660 Registration fees 128,968 Audit and tax fees 30,082 Legal fees 178,189 Printing 138,581 Insurance fees 23,287 Other expenses 144,640 Total Expenses 5,725,619 Net Investment Income 10,783,617 Net Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments 7,476,863 Net realized loss on foreign currency transactions (9,347) Net change in unrealized appreciation on investment securities and foreign currency 7,781,723 Net Realized and Unrealized Gain on Investments 15,249,239 Net Increase in Net Assets Resulting from Operations $ 26,032,856 See accompanying notes to financial statements. 6 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Statements of Changes in Net Assets Six Months Ended September 30, 2016 Year Ended Increase in Net Assets: (Unaudited) March 31, 2016 From Operations: Net investment income $ 10,783,617 $ 8,380,156 Net realized gain (loss) on investment securities and foreign currency 7,467,516 (1,138,980) Net change in unrealized appreciation on investments and foreign currency 7,781,723 24,546,496 Net Increase in Net Assets Resulting from Operations 26,032,856 31,787,672 Distributions to Shareholders from: Net investment income, Class F-Shares (307,864) (72,321) Net investment income, Class I-Shares (19,086,925) (4,382,866) Return of Capital, Class F-Shares – . (162,069) Return of Capital, Class I-Shares – . (9,821,891) Total Distributions (19,394,789) (14,439,147) Capital Share Transactions: Class F-Shares: Shares issued 3,190,664 11,272,700 Reinvested dividends 46,997 43,787 Shares redeemed (358,832) (902,048) Total Class F-Shares 2,878,829 10,414,439 Class I-Shares: Shares issued 306,556,945 538,667,241 Reinvested dividends 2,671,076 1,812,313 Shares redeemed (19,149,850) (25,185,882) Total Class I-Shares 290,078,171 515,293,672 Net Increase in Net Assets Resulting from Capital Share Transactions 292,957,000 525,708,111 Total Increase in Net Assets 299,595,067 543,056,636 Net Assets: Beginning of Period $ 701,322,102 $ 158,265,466 End of Period $ 1,000,917,169 $ 701,322,102 Distributions in excess of net investment income $ (8,937,192) $ (326,020) Share Transactions: Class F-Shares: Shares sold 116,874 424,270 Shares issued in reinvestment of dividends 1,733 1,664 Shares redeemed (13,169) (33,995) Net Increase in Class F-Shares 105,438 391,939 Class I-Shares: Shares sold 11,199,877 20,205,904 Shares issued in reinvestment of dividends 98,238 68,528 Shares redeemed (703,870) (951,304) Net Increase in Class I-Shares 10,594,245 19,323,128 Net Increase in Shares of Beneficial Interest Outstanding 10,699,683 19,715,067 See accompanying notes to financial statements. 7 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Statement of Cash Flows For the Six Months Ended September 30, 2016 (Unaudited) Cash Flows Provided by Operating Activities: Net increase in net assets resulting from operations $ 26,032,856 Adjustments to Reconcile Net Increase in Net Assets Resulting From Operations to Net Cash Used in Operating Activities: Purchases of investment securities (480,576,757) Proceeds from disposition of investment securities 90,409,996 Net proceeds from short-term investment securities 125,247,819 Change in net unrealized appreciation on securities (7,781,723) Net realized gain from investments sold (7,476,863) Net realized loss from foreign currency transactions 9,347 Net amortization/(accretion) of premium/(discount) 317,688 Increase in dividends and interest receivable (4,330,893) Increase in other assets (4,305) Increase in prepaid expenses (125,663) Increase in Advisor fees payable, net 1,069,375 Increase in administration fees payable 27,264 Decrease in audit and tax fees payable (41,805) Decrease in legal fees payable (21,305) Decrease in custodian fees payable (31,196) Increase in distribution fees payable 21,058 Decrease in directors' fees payable (10,165) Increase in registration fees payable 12,572 Increase in printing fees payable 61,825 Decrease in transfer agent fees payable (15,708) Increase in accrued expenses and other liabilities 106,436 Net Cash Used in Operating Activities (257,100,147 ) Effect of exchange rate changes on foreign currency (14,769) Cash Flows from Financing Activities: Proceeds from shares sold 305,638,141 Payment of shares redeemed (19,508,682) Dividends paid (net of reinvestment of dividends) (16,676,716 ) Net Cash Provided by Financing Activities 269,452,743 Net Increase in Cash 12,337,827 Cash and Foreign Currency: Beginning of the period 358,833 End of the period $ 12,696,660 Supplemental Disclosure of Cash Flow Information: Reinvestment of dividends $ 2,718,073 See accompanying notes to financial statements. 8 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Financial Highlights Class F-Shares Six Months Ended Sep. 30, 2016 Year Ended Year Ended Year Ended Year Ended Period Ended (Unaudited) March 31, 2016 March 31, 2015 March 31, 2014 March 31, 2013 March 31, 2012* Net Asset Value, Beginning of Period $ 27.23 $ 26.39 $ 25.41 $ 25.78 $ 25.00 $ 25.00 Income from investment operations Net investment income (a) 0.30 0.57 0.45 0.50 1.00 – . b) Net realized and unrealized gain 0.53 1.45 1.61 .20 .36 – . Total from investment operations 0.83 2.02 2.06 0.70 1.36 – . Distribution from Net Investment Income (0.62) (0.36) (0.81) (0.62) (0.58) – . Return of Capital – . (0.82) (0.27) (0.45) – . – . Early withdrawal charges – . – . – . – . – . – . Net Asset Value, End of Period $ 27.44 $ 27.23 $ 26.39 $ 25.41 $ 25.78 $ 25.00 Total Return Based on Net Asset Value 3.20% (d) 8.27% 7.92% 2.80% 5.48% 0.00% (c) Ratios and Supplemental Data: Net Assets at end of period (000’s) $ 15.401 $ 12,416 $ 1,689 $ 1,112 $ 562 $ 475 Ratios of gross expenses to average net assets 1.63% (d) 1.66% 2.64% 4.05% 30.66% 703.30% (d) Ratios of net expenses to average net assets 1.63% (d) 1.64% 2.21% 2.05% 0.66% 0.00% (d) Ratios of net investment income to average net assets 2.22% (d) 2.13% 1.75% 2.01% 3.99% 0.10% (d) Portfolio turnover rate 11.88% (c) 20.93% 39.83% 62.38% 23.54% 0.00% (c) * Period from December 9, 2011 (Inception) to March 31, 2012 (a) Per Share amounts are calculated based on average outstanding shares. (b) Less than $0.005 per share (c) Not annualized. (d) Annualized. See accompanying notes to financial statements. 9 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Financial Highlights Class I-Shares Six Months Ended Sept. 30, 2016 Year Ended Year Ended Year Ended Year Ended (Unaudited) . March 31, 2016 March 31, 2015 March 31, 2014 March 31, 2013* Net Asset Value, Beginning of Period $ 27.30 $ 26.47 $ 25.47 $ 25.83 $ 24.91 Income from investment operations Net investment income (a) 0.35 0.65 0.64 0.67 0.83 Net realized and unrealized gain 0.51 1.46 1.62 0.22 0.74 Total from investment operations 0.86 2.11 2.26 0.89 1.57 Distribution from Net Investment Income (0.66) (0.39) (0.95) (0.73) (0.65) Return of Capital – . (0.89) (0.31) (0.52) – . Net Asset Value, End of Period $ 27.50 $ 27.30 $ 26.47 $ 25.47 $ 25.83 Total Return Based on Net Asset Value 3.38% (b) 8.58% 8.74% 3.56% 6.37% (b) Ratios and Supplemental Data: Net Assets at end of period (000’s) $ 985,516 $ 688,906 $ 156,577 $ 47,512 $ 9,678 Ratios of gross expenses to average net assets 1.33% (c) 1.35% 1.89% 3.30% 29.91% (c) Ratios of net expenses to average net assets 1.33% (c) 1.34% 1.46% 1.30% 0.17% (c) Ratios of net investment income to average net assets 2.52% (c) 2.44% 2.50% 2.68% 4.48% (c) Portfolio turnover rate 11.88% (b) 20.93% 39.83% 62.38% 23.54% (c) * The Fund began issuing shares on July 10, 2012 (a) Per Share amounts are calculated based on average outstanding shares. (b) Not annualized. (c) Annualized. See accompanying notes to financial statements. 10 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Financial Statements September 30, 2016 NOTE 1. ORGANIZATION Versus Capital Multi-Manager Real Estate Income Fund LLC (the “Fund”) is a Delaware limited liability company registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a non-diversified, continuously offered, closed-end management investment company that provides liquidity through a quarterly repurchase policy. The Fund’s investment objectives are to seek consistent current income, capital preservation and long-term capital appreciation. The Fund attempts to achieve these objectives by allocating its capital among a select group of institutional asset managers (the “Investment Managers”) with expertise in managing portfolios of real estate and real estate-related investments. The Fund was originally authorized to issue an unlimited number of shares of beneficial interest without par value up to a total of $750,000,000. On February 2, 2016, the Fund registered additional shares allowing it to issue an unlimited number of shares of beneficial interest without par value up to a total of $2 billion. The Fund was declared effective by the U.S. Securities and Exchange Commission (the “SEC”) on December 9, 2011, (the “Effective Date”) and accordingly, the Fund commenced its investment operations. The Fund is currently registered to offer two classes of shares, the F-Share Class (the “F-Shares”) and the I-Share Class (the “I-Shares”). The F-Shares are subject to an early withdrawal charge of 2.00% of the aggregate net asset value (“NAV”) of Class F-Shares repurchased during the first year following an initial purchase. F-Shares had early withdrawal charges of approximately $2,000 for the six months ended September 30, 2016. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The Fund is an investment company that follows the accounting and reporting guidance of Accounting Standards Codification Topic 946 applicable to investment companies. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation - Consistent with Section 2(a)(41) of the 1940Act, the Funds price their securities as follows: Investments in securities that are listed on the New York Stock Exchange (the “NYSE”) are valued, except as indicated below, at the last sale price reflected at the close of the NYSE. If there has been no sale on such day, the securities are valued at the mean of the closing bid and ask prices for the day or, if no ask price is available, at the bid price. Securities not listed on the NYSE but listed on other domestic or foreign securities exchanges are valued in a similar manner. Securities traded on more than one securities exchange are valued at the last sale price as reflected on the tape at the close of the exchange representing the principal market for such securities. If, after the close of a foreign market, but prior to the NYSE close, market conditions change significantly, certain foreign securities may be valued pursuant to procedures established by the Board of Directors (the “Board”). Debt securities are valued at their bid prices by an independent pricing service using valuation methods that are designed to represent fair value, such as matrix pricing and other analytical pricing models, market transactions and dealer quotations. Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost, plus or minus any amortized discount or premium which approximates fair value. Securities for which market prices are unavailable, or securities for which the Adviser determines that the bid and/or ask price does not reflect market value, will be valued at fair value pursuant to procedures approved by the Board. Circumstances in which market prices may be unavailable include, but are not limited to, trading in a security is suspended, the exchange on which the security is traded is subject to an unscheduled close or disruption or material events occur after the close of the exchange on which the security is principally traded. In these circumstances, the Fund determines fair value in a manner that fairly reflects the market value of the security on the valuation date based on consideration of any information or factors it deems appropriate. These may include recent transactions in comparable securities, information relating to the specific security and developments in the markets. Short-term debt securities, which have a maturity date of 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing NAV. As a general matter, the Fund records the fair value of its interests in certain investment funds based on the NAV provided by the Investment Managers and their agents. These fair value calculations will involve significant professional judgment by the Investment Managers in the application of both observable and unobservable attributes, the calculated net asset values of the Investment Funds' assets may differ from their actual realizable value or future fair value. Valuations will be provided to the Fund based on the interim unaudited financial records of Investment Funds, and, therefore, will be estimates subject to adjustment (upward or downward) upon the auditing of such financial records and may fluctuate as a result. Furthermore, the Board and the Adviser may not have the ability to assess the accuracy of these valuations. The Fund's use of fair value pricing may cause the NAV of the Shares to differ from the NAV that would be calculated using market quotations. Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security may be materially different than the value that could be realized upon the sale of such security. 11 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Financial Statements September 30, 2016 (continued) Due to the inherent uncertainty of determining the fair value of investments that do not have readily available market quotations, the fair value of the Fund’s investments may fluctuate from period to period. Additionally, the fair value of investments may differ significantly from the values that would have been used had a ready market existed for such investments and may differ materially from the values the Fund may ultimately realize. Further, such investments may be subject to legal and other restrictions on resale or otherwise less liquid than publicly traded securities. Fair Value Measurements : The inputs and valuation techniques used to measure fair value of the Fund’s investments are summarized into three levels as described in the hierarchy below: • Level 1 – unadjusted quoted prices in active markets for identical securities • Level 2 – prices determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. It is the Fund's policy to recognize transfers in and out of the levels at the value at the (end or beginning) of the period. For the six months ended September 30, 2016, there were no transfers between levels. A summary of inputs used to value the Fund’s investments as of September 30, 2016 is as follows: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 09/30/2016 Price Inputs Inputs Common Stocks * $ 106,425,042 $ 106,425,042 $ – . $ – . Preferred Stocks * 36,963,834 36,963,834 – . – . Corporate Debt * 33,863,981 – . 33,863,981 – . Short-Term Investments* 47,195,359 47,195,359 – . – . Subtotal $ 224,448,216 $ 190,584,235 $ 33,863,981 $ – . Private Investment Funds* $ 747,618,856 Total $ 972,067,072 * See Schedule of Investments for industry breakout. At the end of each calendar quarter, management evaluates the classification of Levels 1, 2 and 3 assets and liabilities. Various factors are considered, such as changes in liquidity from the prior reporting period; whether or not a broker is willing to execute at the quoted price; the depth and consistency of prices from third party pricing services; and the existence of contemporaneous, observable trades in the market. Additionally, management evaluates the classification of Level 1 and Level 2 assets and liabilities on a quarterly basis for changes in listings or delistings on national exchanges. There were no transfers between categories during the year ended September 30, 2016. Investment Income and Securities Transactions - Dividend income is recorded on the ex-dividend date, except for certain dividends from foreign securities where the ex-dividend date may have passed, which are recorded as soon as the Fund is informed of the ex-dividend date. Dividend income is recorded net of applicable withholding taxes. Interest income is accrued daily. Premiums and discounts are amortized or accreted on an effective yield method on fixed income securities. The Fund may be subject to foreign taxes on income, gains on investments or currency repatriation, a portion of which may be recoverable. The Fund will accrue such taxes and reclaims as applicable, based upon their current interpretation of tax rules and regulations that exist in the markets in which the Fund invests. Securities are accounted for on a trade date basis. The cost of securities sold is determined and gain (losses) are based upon the specific identification method. 12 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Financial Statements September 30, 2016 (continued) Foreign Currency - Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the exchange rates at 4:00 p.m. U.S. ET (Eastern Time). Fluctuations in the value of the foreign currencies and other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses). Realized gains (losses) and unrealized appreciation (depreciation) on investment securities and income and expenses are translated on the respective dates of such transactions. The effects of changes in foreign currency exchange rates on investments in securities are not segregated in the Statement of Operations from the effects of changes in market prices of those securities, and are included with the net realized and unrealized gain or loss on investment securities. Dividends and Distributions to Shareholders - The Fund will make regular quarterly distributions to shareholders of all or a portion of any dividends or investment income it earns on investments. In addition, the Fund will make regular distributions to the shareholders of all or a portion of capital gains distributed to the Fund by Investment Funds and capital gains earned by the Fund from the disposition of Investment Funds, together with any dividends or interest income earned from such investments. A portion of any dividend may be a return of capital or from other capital sources. Allocation - Investment income earned, realized capital gains and losses, and unrealized appreciation and depreciation for the Fund are allocated daily to each class of shares based upon its proportionate share of total net assets of the Fund. Class-specific expenses are charged directly to the class incurring the expense. Common expenses, which are not attributable to a specific class, are allocated daily to each class of shares based upon their proportionate share of total net assets of the Fund. U.S. Federal Income Tax Information - The Fund intends to qualify each year as a “regulated investment company” under the Internal Revenue Code of 1986, as amended. By so qualifying, the Fund will not be subject to federal income taxes to the extent that it distributes substantially all of its net investment income and any realized capital gains. This policy may cause multiple distributions during the course of the year, which are recorded on the ex-dividend date. As of and during the six months ended September 30, 2016, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Fund did not incur any interest or penalties. The Fund is not subject to examination by the U.S. federal tax authorities for the fiscal years before 2012. The Fund identifies its major tax jurisdiction as U.S. Federal. The Regulated Investment Company Modernization Act of 2010 (“Modernization Act”) was signed into law on December 22, 2010. Under the Modernization Act, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 indefinitely. As a result, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term under previous law. Dividends from net investment income and distributions from realized gains are determined in accordance with federal income tax regulations, which may differ from net investment income and realized gains recognized for financial reporting purposes. Accordingly, the character of distributions and composition of net assets for tax purposes may differ from those reflected in the accompanying financial statements. To the extent these differences are permanent, such amounts are reclassified within the capital accounts at fiscal yearend based on the tax treatment; temporary differences do not require such reclassification. For the year ended March 31, 2016, tax character of the distribution paid by the Fund was approximately $3,463,000 of ordinary income dividends, approximately $992,000 of long-term capital gains and approximately $9,984,000 of return of capital. For the year ended March 31, 2015, tax character of the distribution paid by the Fund were approximately $2,802,000 of ordinary income dividends, approximately $635,000 of long-term capital gains and approximately $1,141,000 of return of capital. Distribution from net investment income and short-term capital gains are treated as ordinary income for federal income tax purposes. As of March 31, 2016, the Fund had no capital loss carryovers available to offset possible future capital gains. Under federal tax law, capital losses realized after October 31 may be deferred and treated as having arisen on the first day of the following fiscal year. For the fiscal year ended March 31, 2016, the Fund incurred approximately $464,000 of qualified late year losses. As of September 30, 2016, the gross unrealized appreciation and depreciation and net unrealized appreciation on a tax basis were approximately $40,508,000, ($3,019,000) and $37,489,000, respectively. The aggregate cost of securities for federal income tax purposes at September 30, 2016, was approximately $934,578,000. Guarantees and Indemnifications – In the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown and this would involve future claims against the Fund that have not yet occurred. Based on experience, the Fund would expect the risk of loss to be remote. Use of Estimates - The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities (disclosure of contingent assets and liabilities) at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. 13 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Financial Statements September 30, 2016 (continued) NOTE 3. FEES AND OTHER TRANSACTIONSWITH AFFILIATES Pursuant to an Investment Management Agreement, Versus Capital Advisors LLC (the “Adviser”) serves as the investment adviser to the Fund. For its services under this agreement, the Fund pays the Adviser an Investment Management Fee at an annual rate of 0.95% of the Fund's NAV, which accrues daily based on the average daily net assets of the Fund and is paid quarterly. The Fund accrued fees to the Adviser of approximately $4,075,000 for the six months ended September 30, 2016. The Adviser engaged Callan Associates Inc. (the “Sub-Adviser”) to act as the Fund's investment Sub-Adviser for the selection of Investment Managers. The Sub-Adviser fee is paid by the Adviser. The Adviser, with the assistance of the Sub-Adviser, allocates the Fund's assets and, thereafter, evaluates regularly each Investment Manager to determine whether its investment program is consistent with the Fund's investment objective and whether its investment performance is satisfactory. The Adviser may, at its discretion, reallocate the Fund's assets among the Investment Managers. The Adviser and Sub-Adviser have retained the services of the following Investment Managers for the Fund: Security Capital Research &Management, Inc.; and Forum Securities Limited. The Investment Managers will either (i) manage investment funds that invest in real estate-related debt, consisting of mezzanine and first mortgage debt, and directly in real estate through entities that qualify as real estate investment trusts for federal income tax purposes (“REITs”) or investment vehicles treated similarly as private REITs for tax purposes (collectively, the “Investment Funds”) as described further below (see “Taxes”), or (ii) sub-advise a specified portion of the Fund's assets to be invested in domestic and international publicly traded real estate securities, such as common and preferred stock of publicly listed REITs, commercial mortgage-backed securities, commercial real estate collateralized debt obligations, and senior unsecured debt of REITs (referred to hereafter as the “Real Estate Securities” and together with the Investment Funds as “Real Estate-Related Investments”). The Fund accrued fees to the Investment Managers of approximately $614,000 for the six months ended September 30, 2016. Foreside Funds Distributors LLC, (the “Distributor”) serves as the Fund's statutory underwriter and facilitates the distribution of Shares. For its services, the Fund pays to the Distributor a Distribution Fee that accrues on the basis of the average daily NAV of the Fund's F-Class shares only, at an annual rate of 0.30%. The Fund pays each Independent Director a fee per annum. In addition, the Fund reimburses each of the Independent Directors for travel and other expenses incurred in connection with attendance at meetings; provided, however, that if more than three board meetings require out-of-town travel time, such additional travel time may be billed at the rate set forth in the Board of Directors Retainer Agreement or as amended by action of the Board from time to time. Each of the Independent Directors is a member of the Audit Committee and/or Nominating Committee. The Chairman of the Audit Committee receives an additional fee per annum. Other members of the Board and executive officers of the Fund receive no compensation. NOTE 4. INVESTMENT TRANSACTIONS For the six months ended September 30, 2016, the purchases and sales of investment securities, excluding short-term investments and U.S. Government securities were approximately $480,006,000 and $92,473,000, respectively. NOTE 5. REPURCHASE OFFERS The Fund has a fundamental policy that it will make quarterly Repurchase Offers for no less than 5% of its shares outstanding at NAV, unless suspended or postponed in accordance with regulatory requirements (as discussed below), and that each quarterly repurchase pricing shall occur no later than the 14th day after the Repurchase Request Deadline (defined below), or the next Business Day if the 14th is not a Business Day (each a “Repurchase Pricing Date”). In general, the Repurchase Pricing Date occurs on the Repurchase Payment Deadline and settlement occurs 3 days later. Shares will be repurchased at the NAV per Share determined as of the close of regular trading on the NYSE on the Repurchase Pricing Date. Repurchase tenders made during the six months ended September 30, 2016 cumulatively were approximately $19,509,000. Shareholders will be notified in writing about each quarterly Repurchase Offer, how they may request that the Fund repurchase their shares and the Repurchase Request Deadline, which is the date the Repurchase Offer ends. The Repurchase Request Deadline will be determined by the Board. The time between the notification to shareholders and the Repurchase Request Deadline may vary from no more than 42 days to no less than 21 days. The repurchase price of the shares will be the NAV as of the close of regular trading on the NYSE on the Repurchase Pricing Date. Payment pursuant to the repurchase will be made to the shareholders within seven days of the Repurchase Pricing Date (the “Repurchase Payment Deadline”). Certain authorized institutions, including custodians and clearing platforms, may set times prior to the Repurchase Request Deadline by which they must receive all documentation they may require relating to repurchase requests and may require additional information. In addition, certain clearing houses may allow / require you to submit your tender request only on the Repurchase Request Deadline. 14 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Financial Statements September 30, 2016 (continued) Shares tendered for repurchase by shareholders prior to any Repurchase Request Deadline will be repurchased subject to the aggregate repurchase amounts established for that Repurchase Request Deadline. Repurchase proceeds, net of any repurchase fee, will be paid to shareholders prior to the Repurchase Payment Deadline. The Board, or a committee thereof, in its sole discretion, will determine the number of shares that the Fund will offer to repurchase (the “Repurchase Offer Amount”) for a given Repurchase Request Deadline. The Repurchase Offer Amount, however, will be no less than 5% of the total number of shares outstanding on the Repurchase Request Deadline. If Share repurchase requests exceed the number of Shares in the Fund's Repurchase Offer, the Fund may, in its sole discretion (i) repurchase the tendered Shares on a pro rata basis or (ii) increase the number of Shares to be repurchased by up to 2.0% of the Fund's outstanding Shares. As a result, tendering shareholders may not have all of their tendered Shares repurchased by the Fund. A shareholder who tenders some, but not all, of such shareholder's Shares for repurchase as of a Repurchase Pricing Date will be required to maintain a minimum aggregate NAV of shares equal to $2,000. The Fund reserves the right to reduce the amount to be repurchased from a shareholder as of a Repurchase Pricing Date so that the required minimum aggregate NAV of shares is maintained. Upon request by a shareholder, the Board may permit a shareholder to cancel a shareholder's tender of Shares, if such cancellation is determined by the Board to be in the best interest of the Fund. A shareholder who tenders for repurchase such shareholder's Shares during the first year following such shareholder's initial capital contribution will be subject to a fee of 2.00% of the value of the F-Shares repurchased by the Fund, payable to the Fund (an “Early Withdrawal Charge”). The Board may, in certain limited instances where the Board has determined that the remaining shareholders will not be materially and adversely affected or prejudiced, waive the Early Withdrawal Charge. Any such waiver does not imply that the Early Withdrawal Charge will be waived at any time in the future or that such Early Withdrawal Charge will be waived for any other shareholder. NOTE 6. LINE OF CREDIT The Fund has entered into a secured $40,000,000 line of credit through ZB, N.A. dba Vectra Bank Colorado (“Vectra”) for the purpose of liquidity subject to the limitations of the 1940 Act for borrowings (the “LOC”). Borrowings, if any, under the Vectra arrangement bear interest at the one month LIBOR/Swap Rate plus 150 basis points at the time of borrowing. In addition, the Fund incurs a Non-Utilization Fee equal to 38 basis points on the portion of the LOC not being used. The Fund incurred During the six-months ended September 30, 2016, the Fund incurred a loan fee equal to $60,000. As collateral for the lines of credit, the Fund would grant Vectra a first position security interest in and lien on securities held by the Fund in the collateral account. As of September 30, 2016, the Fund had not utilized this line of credit. NOTE 7. RESTRICTED SECURITIES Restricted securities include securities that have not been registered under the Securities Act of 1933, as amended, and securities that are subject to restrictions on resale. The Fund may invest in restricted securities that are consistent with a Fund’s investment objective and investment strategies. Investments in restricted securities are valued at fair value as determined in good faith in accordance with procedures adopted by the Board. It is possible that the estimated value may differ significantly from the amount that might ultimately be realized in the near term, and the difference could be material. Each of the following securities can suspend redemptions if its respective Board deems it in the best interest of its shareholders. None of these securities have suspended redemptions. This and other important information are described in the Fund’s Prospectus dated February 2, 2016. 15 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Financial Statements September 30, 2016 (continued) As of September 30, 2016, the Fund invested in the following restricted securities: Unfunded Acquisition Cost Value Commitments % of Net Redemption Date (b) Shares ($1,000s) ($1,000s) ($1,000s) Assets Notice (c) AEW Core Property Trust (U.S.), Inc., Class A Shares 7/2/2013 78,277 $ 72,038 $ 75,854 $ – 7.5% 45 Days Class B Shares 7/2/2013 19,435 16,942 18,833 – 1.9% 45 Days Clarion Lion Properties Fund LLC 7/1/2013 83,824 106,180 113,429 – 11.3% 90 Days Cornerstone Patriot Fund LP 9/30/2013 318,554 36,625 38,676 – 3.9% 30 Days Harrison Street Core Property Fund 8/13/2014 15,110 18,000 18,929 20,000 1.9% 45 Days Heitman America Real Estate LP 12/2/2014 49,865 52,782 57,317 47,043 5.7% 90 Days Invesco Core Real Estate USA 12/31/2013 272 42,500 45,109 5,000 4.5% 45 Days Invesco Real Estate Asia Fund (Cayman) Unit Trust - Class A Units (d) 9/30/2014 43,624 5,000 5,557 20,000 0.6% 45 Days J.P. Morgan U.S. Real Estate Income and Growth Domestic LP 12/31/2013 16,379,324 22,235 22,383 – 2.3% 30 Days LaSalle Property Fund LP, Class A Shares 8/31/2015 57,926 58,890 88,806 9,000 8.9% 45 Days Class B Shares 8/31/2015 21,127 16,110 32,390 — – 3.2% 45 Days Mesa Core Lending Fund LP, Class A Shares 7/15/2015 14,335 14,896 14,829 20,603 1.7% 0 Days Met Life Commercial Mortgage Income Fund (e) 10/1/2015 16,200 16,391 16,548 10,000 1.7% 90 Days RREEF America Reit II, LP 9/30/2013 760,736 80,500 86,450 15,000 8.6% 45 Days Trumbull Property Fund, LP 9/30/2013 4,262 45,000 45,259 32,500 4.5% 60 Days Trumbull Property Income Fund, LP 4/1/2016 1,910 21,500 22,633 65,000 2.3% 60 Days US Government Building, LP 5/1/2014 (f) 43,000 43,617 – 4.4 % 60 Days Total $ 668,589 $ 747,619 $ 244,146 74.7 % (a) The investment funds are open-ended Investment Funds organized to serve as a collective investment vehicle through which eligible investors may invest in a professionally managed real estate portfolio of equity and debt investments consisting of multi-family, industrial, retail and office properties in targeted metropolitan areas primarily within the continental United States. The principal investment objective of the Investment Funds is to generate attractive, predictable investment returns from a target portfolio of low-risk equity investments in income-producing real estate while maximizing the total return to shareholders through cash dividends and appreciation in the value of shares. (b) Represents initial acquisition date as shares are purchased at various dates through the current period. (c) The investment funds provide for a quarterly redemption subject to the notice period listed. (d) Founding member shares which were subject to a lockup period ended 9/30/2016. (e) Founding member shares which are subject to a lockup period ending 10/02/2017. (f) Partnership is not designated in units. The Fund owns approximately 3.8% at September 30, 2016 NOTE 8. SUBSEQUENT EVENTS At a Special Meeting of Shareholders on October 26, 2016, the Adviser and Sub-Adviser sought and received shareholders’ approval of the following Investment Managers for the Fund, including a new investment sub-advisory agreement by and among the Fund, the Adviser and Principal Real Estate Investors LLC, a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman Real Estate Securities, LLC (“HRES-LLC”), a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman International Real Estate Securities GmbH (“HRES-GmbH”) and a new investment sub-advisory agreement by and among the Fund, the Adviser and Heitman International Real Estate Securities HK Limited (“HRES-HK”). The Investment Managers may sub-advise a specified portion of the Fund's assets to be invested in domestic and international publicly traded real estate securities, such as common and preferred stock of such publicly listed REITs, commercial mortgage-backed securities, commercial real estate collateralized debt obligations, and senior unsecured debt of REITs (referred to hereafter as the “Real Estate Securities” and together with the Investment Funds as “Real Estate-Related Investments”). To the extent Fund assets are allocated to any of these Investment Manager, the Fund will accrue fees to the Investment Managers. 16 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Additional Information SECURITY PROXY VOTING The Fund’s policy is to vote its proxies in accordance with the recommendations of management. A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities is available without charge upon request by calling (866) 280-1952 and on the SEC’s website at http://www.sec.gov. PORTFOLIO HOLDINGS The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q within 60 days after the end of the period. Copies of the Fund’s Forms N-Q are available without a charge, upon request, by contacting the Fund at (866) 459-2772 and on the SEC’s website at http://www.sec.gov.Youmay also review and copy Form N-Q at the SEC’s Public Reference Room in Washington, D.C. For more information about the operation of the Public Reference Room, please call the SEC at 800-SEC-0330. DIVIDEND REINVESTMENT PLAN All distributions paid by the Fund will be reinvested in additional Shares of the Fund unless a shareholder “opts out” (elects not to reinvest in Shares), pursuant to the Fund's Dividend Reinvestment Policy. A shareholder may elect initially not to reinvest by indicating that choice on a shareholder certification. Thereafter, a shareholder is free to change his, her or its election on a quarterly basis by contacting BNY Mellon (or, alternatively, by contacting the Selling Agent that sold such shareholder his, her or its Shares, who will inform the Fund). Shares purchased by reinvestment will be issued at their NAV on the ex-dividend date. There is no sales load or other charge for reinvestment. The Fund reserves the right to suspend or limit at any time the ability of shareholders to reinvest distributions. The automatic reinvestment of dividends and capital gain distributions does not relieve participants of any U.S. federal income tax that may be payable (or required to be withheld) on such distributions. 17 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Schedule of Investments in securities of unaffiliated issuers as of the close of the reporting period is included as part of the report to shareholders filed under Item 1 of this form. (b) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures by which the shareholders may recommend nominees to the registrant’s board of directors, where those changes were implemented after the registrant last provided disclosure in response to the requirements of Item 407(c)(2)(iv) of Regulation S-K (17 CFR 229.407) (as required by Item 22(b)(15) of Schedule 14A (17 CFR 240.14a-101)), or this Item. Item 11. Controls and Procedures. (a) The registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. (a)(3) Not applicable. (b) Certifications pursuant to Rule 30a-2(b) under the 19340 Act and Section 906 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Versus Capital Multi-Manager Real Estate Income Fund LLC By (Signature and Title)* /s/ Mark D. Quam Mark D. Quam, Chief Executive Officer (principal executive officer) Date Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Mark D. Quam Mark D. Quam, Chief Executive Officer (principal executive officer) Date 11/21/2016 By (Signature and Title)* /s/ John Gordon John Gordon, Chief Financial Officer (principal financial officer) Date 11/21/2016 * Print the name and title of each signing officer under his or her signature.
